7 Cal. 2d 503 (1936)
RODOLFO R. ROMERO, Administrator, etc., Appellant,
v.
ARTHUR LETTS, Jr., et al., Respondents.
L. A. No. 15915. 
Supreme Court of California. In Bank.  
October 16, 1936.
 Jones & Hoyt and Cressaty & Elstein for Appellant.
 MacFarlane, Schaeffer, Haun & Mulford, Gibson, Dunn & Crutcher, O'Melveny, Tuller & Myers and Homer I. Mitchell for Respondents.
 THE COURT.
 This is a motion to dismiss the appeal or affirm the judgment upon the grounds that the appeal is taken for the purpose of delay only; that the questions are so unsubstantial as to require no further argument and that the brief does not comply with the requirements of the Code of Civil Procedure or rules of court.
 [1] There is nothing in the appellant's brief to indicate the nature of the action, the relief sought or the error claimed to have been committed by the trial court. Aside *504 from a statement that it was error to sustain a general demurrer to his complaint without leave to amend, the appellant's brief contains only a lengthy quotation from Carpentier v. Montgomery, 13 Wall. (80 U.S.) 480 [20 L. Ed. 698], to the effect that confirmation of a Spanish or Mexican grant by the government does not cut off equitable rights but merely establishes legal title in the confirmee.
 The allegations of the complaint are not summarized and there is no statement of the facts upon which the appellant bases his claim to an equitable title, if that is his claim. This brief shows a flagrant disregard of section 953c of the Code of Civil Procedure and of section 3 of rule VIII of the rules of this court. There is no affirmative showing of error and the judgment should be affirmed. (Dahlberg v. Dahlberg, 202 Cal. 295 [260 P. 290]; Haines v. Commercial Mortgage Co., 205 Cal. 71 [269 P. 921].)
 The ruling on this motion was made on October 5, 1936, at which time the motion was granted and the judgment affirmed.